Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s argument and amendment received on 03/02/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3  and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma et al (US 7,776,400 B2) in view of Barnett (2003/0229961 A1) and in further view of  Shimada et al (US 2020/0282433 A1).
For claim 1-3 and 5, Hiruma teaches a wiper blade strip comprising rubber strip body made of first rubber material and a blade portion made of a second rubber material; the blade porting being integrally formed with the rubber strip body (see Figs 1-8, item 3-as body and item 5 as the blade portion, see claim 1 which teaches using rubber composition, including silicone and/or fluoro-silicone raw rubber for the base and the lip portion).
Hiruma fails to teach the first rubber material includes a first colorant showing a first color and the second rubber material includes a second colorant showing a second color different from the first color, such that the first and second rubber materials have different colors; wherein the blade portion has a height of 1-3 mm.
In the same field of endeavor, pertaining to wiper blade strip, Barnett teaches wiper blade (10)  comprises an elongate body (12)  and having a base portion (18) and wiping surface portion (20) (see Fig 1) and teaches using additive  in the suitable conventional rubber composition, including colorant/additive/filler such as carbon black, talc,  and where color scheme is employed in the wiper blade construction such as a black body portion (12)  and a gray or whitish strip (24,26) (see [0020]-[0022]). 
It would have been within the level of one ordinary skill in the art to modify the composition taught by Hiruma with including desired additive/colorant, as suggested by In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Additionally, claim 1 recites that the product is formed via “co-extrusion” and the determination of patentability is based on the product itself, the patentability of the product does not depend on its method of production, and therefore, claim is similarly examined. “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]). It is noted that even if one disagrees to the 
Additionally, Hiruma et al teach using the materials as claimed such as silicone and fluoro-silicone as the materials for base and lip portion of the wiper blades as noted above. However, Hiruma et al do not explicitly teach that two different materials is used for the base and the lip portion (this appears what applicant intends to claim with two distinct materials/composition). 
It is noted that since Hiruma et al suggest having different Shore A hardness in the base and lip portions (see examples 1-3), thus there is sufficient motivation or suggestion to use distinct rubber materials for the base and lip portion.
 For example, Shimada et al teach using distinct materials for base and blade portions ([0015]-[0017], item 12 and 14 made of distinct materials). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Hiruma et al, Barnett, with having distinct materials for the base and lip/blade portion, as suggested by Shimada, for efficiently removing or wiping desired surface. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruma et al (US 7,776,400 B2) in view of Barnett (2003/0229961 A1) in view of  Shimada et al (US 2020/0282433 A1) and  in view of  either one of Shimada et al (US 2010/0234489 A1) or Wilms et al (US 2006/0046047 A1).

In the same field of endeavor, pertaining to windshield blade, Shimada et al teach coating the wiper blade for having superior durability (see [0089]). Also, in the same field of endeavor, Wilms et al teach windshield wiper is coated by lubricating varnish (see abstract, [0010]).
 It would have been obvious to modify the windshield blade/wiper taught by Hiruma et al, Barnett, and Shimada 433’ with providing coating to the surface of the blade and/or entire windshield wiper, as necessary, as taught by Shimada et al, for providing superior durability, or providing coating formed by lubricating varnish as taught by Wilms et al, for the benefit of ensuring constant good wiping quality over a longer period (see [0010]). 
Response to Arguments
The applicant amended the claim 1 to include having “first and second colorants” and this changes the scope of the claim since the original claim did not include additional material recitation, and after further search and consideration, claims are rejected under new grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2020/0282433 A1 teaches wiper blade body (12) and sliding part (14) made of two distinct material including fluoro-rubber materials ([0015]-[0017]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743